Citation Nr: 0534838	
Decision Date: 12/27/05    Archive Date: 01/10/06

DOCKET NO.  89-00 009A	)	DATE
					)
					)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for peripheral 
neuropathy, claimed as secondary to exposure to Agent Orange.

2. Entitlement to service connection for chloracne, claimed 
as secondary to exposure to Agent Orange.

3.  Entitlement to service connection for seizures.

4. Entitlement to service connection for head injury with 
left hemiplegia.

5.  Entitlement to service connection for hiatal hernia.

6. Entitlement to service connection for residuals of a left 
hand injury.

7. Entitlement to service connection for chronic acquired eye 
disability.

8. Entitlement to service connection for left inguinal hernia 
disability.

9. Whether new and material evidence has been received to 
reopen the claim for service connection for chronic low back 
disability.

10. Whether new and material evidence has been received to 
reopen the claim for service connection for degenerative 
arthritis.

11. Whether new and material evidence has been received to 
reopen the claim for service connection for stomach 
disability.

12. Entitlement to special monthly compensation based on the 
need for regular aid and attendance by another person or on 
being housebound.

13. Entitlement to a clothing allowance.

14. Entitlement to specially adapted housing or a special 
home adaptation grant.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The veteran served on active duty from January 1965 to 
January 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating determinations of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  The appeal has a complex procedural 
history.

The issues of entitlement to service connection for 
peripheral neuropathy and for chloracne, claimed as due to 
Agent Orange exposure, were denied by the Board in March 
1999.  That decision was appealed to the United States Court 
of Appeals for Veterans Claims (Court), which vacated the 
Board's decision as to these issues in June 2000.  These two 
issues were subsequently remanded by the Board for additional 
action in February 2001 and December 2003.  They are again 
before the Board for appellate action.

The issues of entitlement to a clothing allowance and to 
special monthly compensation were also before the Board in 
March 1999, and were remanded by the Board in March 1999 and 
again in December 2003.  These two issues are again before 
the Board for appellate action.

In December 2003, the Board remanded, for a hearing before 
the Board at the RO, the issues of entitlement to service 
connection for residuals of a left hand injury, for a chronic 
acquired eye disability, and for a left inguinal hernia, and 
the issues of whether new and material evidence had been 
received to reopen claims for service connection for 
degenerative arthritis and for a stomach disability.  These 
issues are also again before the Board for appellate action.

Also in December 2003, the Board remanded the issues of 
entitlement to service connection for seizures, for head 
injury with left hemiplegia, and for hiatal hernia, and the 
issue of whether new and material evidence had been received 
to reopen the claim for service connection for chronic low 
back disability, to the RO specifically for the issuance of a 
statement of the case (SOC), pursuant to Manlincon v. West, 
12 Vet. App. 238 (1999).  The RO issued a supplemental SOC in 
June 2004 concerning these issues in response to the Board's 
instructions.  The veteran's representative filed a statement 
in response, in July 2004.  Therefore, these issues are now 
before the Board on appeal.

The Board also notes that entitlement to specially adapted 
housing was denied in May 1997, and that notice and appeal 
rights were given to the veteran in May 1997.  The veteran 
filed a notice of disagreement in June 1997, and this issue 
was included in the June 1997 SOC and in the veteran's July 
1997 VA Form 9.  This issue on appeal appears to have been 
overlooked due to the complexity of the claims folder.  The 
Board will now address this issue on appeal as well.

Due to the complexity of the procedural steps in the multiple 
appeals involved in this case, including the previous 
decisions and remands by the Board concerning these issues, 
the Board accepts these 14 issues as being before the Board 
on appeal and waives any defect that may exist in the filing 
of the substantive appeal concerning any of these issues.  
See Beyrle v. Brown, 9 Vet. App. 24, 28 (1996).


FINDINGS OF FACT

1.  The sole service-connected disability is post-traumatic 
stress disorder, rated 100 percent disabling since 1983.

2. The veteran does not have peripheral neuropathy.

3. The veteran does not have chloracne.

4. Seizures were not manifest in service or to a degree of 10 
percent within 1 year of separation and are unrelated to 
service.

5. Hemiplegia, if present, was not manifest in service or 
within 1 year of separation and is unrelated to any incident 
of service.

6. Hiatal hernia, if currently present, was not manifest in 
service and is unrelated to service.

7. The current demineralization of the veteran's left hand 
and flexion deformity of his interphalangeal joints were not 
manifest in service and are unrelated to service.

8.  Arthritis of the left hand was not manifest to a degree 
of 10 percent within 1 year of separation.

9. Chronic acquired eye disability was not manifest in 
service and is not currently shown. 

10. A left inguinal hernia was not manifest in service and is 
unrelated to service. 

11. Service connection was denied by the Board for chronic 
low back disability in June 1986.  

12. Since the Board's June 1986 decision, evidence which is 
so significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for 
chronic low back disability has not been received.

13. Service connection was denied by the RO for degenerative 
arthritis in April 1996.  

14. Since April 1996, evidence which is so significant that 
it must be considered in order to fairly decide the merits of 
the claim for service connection for degenerative arthritis 
has not been received.

15. Service connection was denied by the Board for stomach 
disability in June 1986.  

16. Since the Board's June 1986 decision, evidence which is 
so significant that it must be considered in order to fairly 
decide the merits of the claim for stomach disability has not 
been received.


17. The veteran's service-connected post-traumatic stress 
disorder by itself does not render the veteran blind, a 
patient in a nursing home, or unable to care for most of his 
daily personal needs or to protect himself from the hazards 
and dangers incident to his daily environment without the 
assistance of others.

18. The veteran is not substantially confined to his home as 
a result of post-traumatic stress disorder.

19. The veteran does not have a service-connected disability 
that wears, tears, or soils clothing due to use of a 
prosthetic or orthopedic appliance (including a wheelchair) 
or due to use of prescribed medication for a service-
connected skin disorder. 

20. The veteran's service-connected disability does not cause 
1) loss, or loss of use, of both lower extremities, such as 
to preclude locomotion without the aid of braces, crutches, 
canes, or a wheelchair, or 2) blindness in both eyes, having 
only light perception, plus, the anatomical loss or loss of 
use of one lower extremity, or 3) loss or loss of use of one 
lower extremity together with the residuals of organic 
disease or injury which so affect the functions of balance or 
propulsion as to preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair, or 4) loss or loss 
of use of one lower extremity together with the loss or loss 
of use of one upper extremity which so affects the functions 
of balance or propulsion as to preclude locomotion without 
the aid of braces, crutches, canes or a wheelchair.

21. The veteran is not in receipt of service connection for 
permanent and total disability due to blindness in both eyes 
and service connection has not been awarded for the 
anatomical loss or loss of use of both hands.


CONCLUSIONS OF LAW

1. Peripheral neuropathy was not incurred or aggravated in 
service and may not be presumed to have been incurred or 
aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2005).


2. Chloracne was not incurred or aggravated in service and 
may not be presumed to have been incurred or aggravated in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

3. Seizures were not incurred or aggravated in service and 
may not be presumed to have been incurred or aggravated in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

4. Head injury with hemiplegia was not incurred in or 
aggravated by service, and hemiplegia may not be presumed to 
have been incurred or aggravated in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2005).

5. Hiatal hernia was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2005).

6. Left hand disability was not incurred or aggravated in 
service, and arthritis of the left hand may not be presumed 
to have been incurred or aggravated in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2005).

7. Chronic acquired eye disability was not incurred or 
aggravated in service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2005).

8. Left inguinal hernia disability was not incurred or 
aggravated in service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2005).

9. The Board's June 1986 decision denying service connection 
for chronic low back disability is final.  38 U.S.C.A. § 7104 
(West 2002); 38 C.F.R. § 20.1100 (2005).

10. As new and material evidence has not been received since 
the final June 1986 Board decision, the claim for service 
connection for chronic low back disability is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (1999).

11. The RO's April 1996 decision denying service connection 
for degenerative arthritis is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2005).

12.  As new and material evidence has not been received since 
the final April 1996 RO decision, the claim for service 
connection for degenerative arthritis is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (1999).

13. The Board's June 1986 decision denying service connection 
for stomach disability is final.  38 U.S.C.A. § 7104 (West 
2002); 38 C.F.R. § 20.1100 (2005).

14.  As new and material evidence has not been received since 
the final June 1986 Board decision, the claim for service 
connection for stomach disability is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (1999).

15. The criteria for special monthly compensation due to the 
need for regular aid and attendance are not met. 38 U.S.C.A. 
§ 1114(l) (West 2002); 38 C.F.R. §§ 3.350, 3.352(a) (2005).

16. The criteria for special monthly compensation due to 
being housebound are not met. 38 U.S.C.A. §§ 1114(s), 5107 
(West 2002); 38 C.F.R. § 3.350(i) (2005).

17. The criteria for entitlement to a clothing allowance are 
not met. 38 U.S.C.A. §§ 1162 (West 2002); 38 C.F.R. § 3.810 
(2005).

18. The basic eligibility requirements for a certificate for 
specially adapted housing or for a special home adaptation 
grant are not met. 38 U.S.C.A. § 2101(a), (b) (West 2002); 38 
C.F.R. §§ 3.809, 3.809a (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The benefit of the doubt doctrine does not apply regarding 
any of the claims.  Regarding the back, arthritis, and 
stomach disability claims, the doctrine can not apply since 
the claims have not been reopened.  Martinez v. Brown, 6 Vet. 
App. 462 (1994).  Regarding the other claims, it does not 
apply since the preponderance of the evidence is against the 
claims.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).

Service connection claims

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2005).  Service connection may be established for any 
disease diagnosed after discharge when all of the evidence 
including that pertinent to service establishes that it was 
incurred in service.  38 C.F.R. § 3.303.

Arthritis, epilepsies, or other organic diseases of the 
nervous system may be presumed to have been incurred in 
service if manifest to a degree of 10 percent within one year 
of discharge from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).

With respect to Agent Orange, the Board notes that the 
veteran is entitled to a presumption of service connection if 
he is diagnosed with certain enumerated diseases associated 
with exposure to certain herbicide agents. See 38 C.F.R. 
§§ 3.307, 3.309 (2003); 38 U.S.C.A. § 1116 (West 2002).  On 
December 27, 2001, the President signed into law the Veterans 
Education and Benefits Expansion Act of 2001, Pub. L. No. 
107-103, 115 Stat. 976 (Dec. 27, 2001). Section 201 of this 
Act amends 38 U.S.C. § 1116 to provide a presumption of 
exposure to herbicides for all veterans who served in Vietnam 
during the period beginning on January 9, 1962 and ending on 
May 7, 1975. The veteran's claim was filed in December 2000. 
Prior to December 27, 2001, the law required that the veteran 
have a presumptive disease before exposure to herbicides was 
presumed. See 38 U.S.C.A. § 1116(a)(3) (West 1999 & Supp. 
2001). This change in the statute is, on its face, is more 
liberal than the statute previously in effect.

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975 shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service. "Service in the Republic of Vietnam" 
includes service in the waters offshore and service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam. See 38 C.F.R. §§ 
3.307(a)(6)(iii) (2004). A veteran who served in the Republic 
of Vietnam shall be presumed to have been exposed to 
herbicide. See 38 U.S.C.A. § 1116 (West 2002).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied: chloracne or other acneform disease consistent 
with chloracne; Type 2 diabetes mellitus; Hodgkin's disease; 
chronic lymphocytic leukemia (CLL); multiple myeloma; non-
Hodgkin's lymphoma; acute and subacute peripheral neuropathy; 
porphyria cutanea tarda; prostate cancer; respiratory cancers 
(cancers of the lung, bronchus, larynx, or trachea), and 
soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma). See 38 C.F.R. § 3.309(e) 
(2005). 

The diseases listed at § 3.309(e) must have become manifest 
to a degree of 10 percent or more at any time after service, 
except that chloracne or other acneform disease consistent 
with chloracne, porphyria cutanea tarda, and acute and 
subacute peripheral neuropathy shall have become manifest to 
a degree of 10 percent or more within a year, and respiratory 
cancers within 30 years, after the last date on which the 
veteran was exposed to an herbicide agent during active 
military, naval, or air service. See 38 C.F.R. § 
3.307(a)(6)(ii) (2005).

VA's Secretary has determined that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam era is not warranted 
for any condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted. See 59 Fed. Reg. 341-46 (1994); 61 Fed. Reg. 
414421 (1996); and 64 Fed. Reg. 59232 (1999); 67 Fed. Reg. 
42600-42608 (2002). More recently, the Secretary clarified 
that a presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
Era is not warranted for the following conditions: 
hepatobiliary cancers, nasopharyngeal cancer, bone and joint 
cancer, breast cancer, cancers of the female reproductive 
system, urinary bladder cancer, renal cancer, testicular 
cancer, leukemia (other than CLL), abnormal sperm parameters 
and infertility, Parkinson's disease and parkinsonism, 
amyotrophic lateral sclerosis (ALS), chronic persistent 
peripheral neuropathy, lipid and lipoprotein disorders, 
gastrointestinal and digestive disease, immune system 
disorders, circulatory disorders, respiratory disorders 
(other than certain respiratory cancers), skin cancer, 
cognitive and neuropsychiatric effects, gastrointestinal 
tract tumors, brain tumors, light chain-associated (AL) 
amyloidosis, endometriosis, adverse effects on thyroid 
homeostasis, and any other condition for which the Secretary 
has not specifically determined a presumption of service 
connection is warranted. See 68 Fed. Reg. 27,630-41 (May 20, 
2003).

The regulations governing presumptive service connection for 
Agent Orange do not preclude a veteran from establishing 
service connection with proof of actual direct causation. See 
Combee v. Brown, 34 F.3d 1039 (1994); see also Brock v. 
Brown, 10 Vet. App. 155, 160-61 (1997). Accordingly, the 
Board will also evaluate the veteran's claims under the 
provisions governing direct service connection, 38 U.S.C.A. § 
1110 and 38 C.F.R. § 3.303.

Initially, the Board notes that the appellant has not alleged 
that peripheral neuropathy, chloracne, seizures, hiatal 
hernia, left hand injury, an eye injury, a left inguinal 
hernia, degenerative arthritis, or a stomach disability were 
incurred in combat.  Therefore, the provisions of 38 U.S.C.A. 
§ 1154(b) (West 2002) are not for application for these 
claims.  Regarding the seizure claim, the veteran testified 
in July 1998 that seizures started about 6 months after 
shelling in Vietnam.  Accordingly, the provisions of 
38 U.S.C.A. § 1154(b) are not applicable.  His testimony is 
to the effect that he had a head injury in service while 
engaging in combat with the enemy.  However, he is also 
competent, generally, to testify concerning what he 
experienced.  



Peripheral neuropathy

The service medical records do not report peripheral 
neuropathy and the veteran's service separation examination 
revealed a normal clinical evaluation of his neurologic 
system.  

As for the existence of peripheral neuropathy after military 
service, the Board notes that the veteran developed low back 
pain after lifting heavy drive shafts in 1978, and that a May 
1980 VA examination report referred to radiation down both 
legs after back surgery.  The record also contains a later 
diagnosis of paraparesis status post back injuries, with the 
veteran having had a motor vehicle accident in 1989.  There 
is no diagnosis of record, however, of peripheral neuropathy, 
either of the acute or subacute variety, or the chronic type.  

A chronic medical problems list in a July 2000 VA medical 
record includes a listing of peripheral neuropathy, but this 
is not a diagnosis and the basis for the inclusion of 
peripheral neuropathy in this list is not given.  The Board 
also notes that the veteran has stated that he had peripheral 
neuropathy before his motor vehicle accident. However, he is 
a layperson who is incapable of supplying a diagnosis of 
peripheral neuropathy.  Medical evidence is required.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit 
v. Derwinski, 5 Vet. App. 91, 93 (1993).  As there is not 
competent medical evidence of a diagnosis of either acute or 
subacute peripheral neuropathy, or of chronic peripheral 
neuropathy, service connection on either a direct or 
presumptive basis is not warranted.  

Chloracne

The service medical records do not show complaints or 
treatment related to skin disease. The service separation 
examination in January 1969 showed a normal skin examination. 
A May 1973 VA examination noted normal skin. A February 1996 
skin examination was negative.

In essence, in this case, there are lay assertions -- 
including some which are reported in medical records -- of 
chloracne due to Agent Orange exposure, and historical 
diagnoses, based merely on history, of chloracne.  In the 3 
volumes of records, however, none of the medical records or 
reports contains any report or notation by any health care 
provider to indicate that a health care provider has ever 
identified the presence of any chloracne on the veteran.  On 
each occasion when the veteran's skin has been examined, 
chloracne has not been found.  Without competent evidence of 
the actual presence of chloracne, the Board concludes that 
the veteran does not have chloracne.  Since the veteran does 
not have chloracne, service connection is not warranted.

Seizures

The service medical records do not show complaints or 
treatment related to seizures. The service separation 
examination in January 1969 showed a normal neurologic 
examination. He was given a VA neurology examination in May 
1973 and seizures were not reported or diagnosed. Likewise, 
there were no reports of seizures at the time of a May 1980 
VA examination.

Seizures (epilepsies) may be service-connected based on the 
direct service connection provisions described above; or 
under the 1-year presumptive service connection provisions 
for chronic diseases, per 38 C.F.R. §§ 3.307, 3.309, if they 
are manifest to a degree of 10 percent within 1 year of 
service separation.

The Board accepts that the veteran has seizures on the basis 
of a July 1999 VA medical record that reports a diagnosis of 
seizures and indicates that the veteran is taking phenytoin.  
However, there is simply no competent evidence of seizures in 
or related to service or to a degree of 10 percent within 1 
year of service separation, and the veteran's assertions that 
he has seizures due to service -- including from an 
in-service head injury or due to in-service Agent Orange 
exposure -- are not competent, as he is a layperson.  He is 
competent to indicate that something hit his head, and he is 
competent to report what he experienced, but he is not 
competent to render a diagnosis of seizures.  His statement 
that he started having seizures about 6 months after a shell 
fell short is not competent evidence of the presence of 
seizures in service.  Likewise, his statements such as his 
August 1997 and July 1999 statements that his seizure 
disorder began in the 1960's or in 1969 are not competent 
evidence of the presence of seizures.  His report during a 
June to July 1983 VA hospitalization, apparently of blackouts 
during service, is competent evidence that he recalled having 
experienced a loss of consciousness, but not competent 
evidence of the presence of seizures.  In contrast, the 
service separation examination and the May 1973 VA 
examination report are persuasive negative evidence against 
seizures being present in service or within 1 year after 
service separation.  Seizures are not listed in 38 C.F.R. 
§ 3.309(e), so they cannot be service-connected pursuant to 
38 U.S.C.A. § 1116.  

No relationship is shown between seizures and any incident of 
service, including any claimed Agent Orange exposure.  In 
light of the above, the claim is denied.

Head injury with hemiplegia 

There is no evidence in the service medical records of a head 
injury with hemiplegia, and the veteran's neurological 
evaluation was normal on service separation examination. 

There is a January 1993 medical history of a head injury in 
Vietnam that left him with some left sided deficit.  There is 
also a June 1996 assessment of hemiplegia and a July 1996 
assessment of possible cerebrovascular accident with left 
sided weakness. The veteran is competent to state that he had 
a head injury in service.  He is not competent, however, to 
diagnose the presence of hemiplegia nor to link any such 
hemiplegia to a head injury.  Hemiplegia, if now present, was 
not manifest in service or within one year after service 
separation and no competent medical evidence relates it to 
service.  Consequently, the Board concludes that the record 
does not support a grant of service connection for 
hemiplegia.

Hiatal hernia 

There is no evidence in the service medical records of a 
hiatal hernia, and the veteran's abdominal evaluation was 
normal on service separation examination.  Additionally, no 
hiatal hernia was found on VA examinations in 1973.  

A hiatal hernia is shown in September 1978 and reported, 
although not demonstrated, in 1992.  Its current existence is 
not clear.  The veteran's wife stated in June 2000 that the 
veteran got a hiatal hernia as a result of carrying heavy 
equipment in service. As a layperson, however, she is not 
competent to indicate either the presence of or the cause of 
a hiatal hernia. In the absence of satisfactory evidence of a 
current hiatal hernia or competent medical evidence of a 
nexus between any current hiatal hernia and any disease, 
injury, or other event during active military service, the 
record does not support a grant of service connection.  

Left hand disability 

There is no evidence in the service medical records of a left 
hand injury, and the veteran's musculoskeletal system was 
normal in pertinent part on service separation examination.  
Nonetheless, the veteran testified in July 1998 that he had 
something wrong with his hand in service, and he is competent 
to report in-service symptoms.  

An August 1995 VA examination report indicates a history of a 
1989 crushing injury to the left wrist.  X-rays showed 
demineralization of the left hand and flexion deformity of 
interphalangeal joints.  However, there is no competent 
evidence which relates these findings to service or shows 
that left hand arthritis was manifest to a degree of 10 
percent within 1 year of separation.  In the absence of 
competent medical evidence of a relationship between any 
current left hand disability and service, service connection 
is not warranted.

Chronic acquired eye disability

The veteran's service medical records do not refer to the 
presence of an eye disease or injury being incurred or 
aggravated in service.  On service separation examination, 
the veteran's visual acuity was 20/20 on the right and 20/25 
without correction on the left.  

Medical evidence secured in support of the veteran's claim 
fails to identify any diagnosed acquired eye disorder.  In 
the absence of evidence of a service incurrence or 
aggravation of an acquired eye disease or injury, and of 
current disability from it, service connection is not 
warranted.  The Board notes that refractive error of the eye 
is not considered a disease or injury within the meaning of 
VA compensation legislation.  38 C.F.R. § 3.303(c). 

Left inguinal hernia disability 

There is no evidence in the service medical records of a left 
inguinal hernia, and the veteran's abdominal and viscera 
evaluation was normal on service separation examination.  A 
VA examination of the veteran's abdomen was normal in 1973.  
A 1980 VA examination report refers to a left inguinal hernia 
repair in 1979.  Additionally, an August 1980 private medical 
record states that when the veteran had undergone a left 
inguinal herniorrhaphy, there was no specific history of 
injury. Lay assertions of deriving an inguinal hernia from 
in-service events are not competent evidence to link the 
post-service inguinal hernia to an in-service injury. 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit 
v. Derwinski, 5 Vet. App. 91, 93 (1993).  There is no 
competent evidence of a relationship between a left inguinal 
hernia repaired in 1979 and any incident of service.  In the 
absence of satisfactory evidence of a left inguinal hernia in 
service or of a relationship between the post-service hernia 
disability and service, service connection is not warranted.  

Previously denied claims

The veteran applied to reopen his claims prior to the 
effective date of the change to 38 C.F.R. § 3.156.  
Accordingly, 38 C.F.R. § 3.156 (1999) applies, rather than 
new 38 C.F.R. § 3.156 (2005), which is applicable only to 
claims filed on or after August 29, 2001. 

In order to reopen a previously denied claim, new and 
material evidence is required.  38 U.S.C.A. § 5108 (West 
2002).  The applicable provisions of 38 C.F.R. § 3.156 
provide that new and material evidence is "evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim." 38 C.F.R. § 
3.156(a) (1999).

Low back disability

The Board denied service connection for chronic low back 
disability in June 1986.  That decision is final.  See 
38 U.S.C.A. § 7104 (West 2002).  The basis for the Board's 
June 1986 decision was that the chronic low back disability 
first shown in 1978 was unrelated to in-service 
symptomatology.  Thus, in this instance, new and material 
evidence would be satisfactory evidence of current low back 
disability resulting from an in-service disease or injury.

At the time of the Board decision, the record contained a 
service medical record showing complaints of back pain of one 
week duration in 1965, and normal clinical evaluations of the 
veteran's spine and musculoskeletal system on service 
separation examination. There were post-service records that 
showed that the veteran sustained an injury to his back in 
1978 while lifting heavy drive shafts and underwent surgery 
for treatment of lumbar disc disease as a result of the 
injury.  The Board found that there was not any evidence of a 
chronic low back disability until 1978 even though the 
veteran had reported continuous low back pain.  The Board 
also noted that the service medical records did not show 
lumbar disc disease.  

Additionally, at the time of the VA examination in May 1973, 
the veteran's back and extremities moved fully and were not 
tender; he could stand on his toes and heels and squat 
normally; he had a negative straight leg raising; his feet 
were normal; and there was no indication of back disability.  
Also, in May 1980, the veteran had been examined by VA for 
compensation purposes and indicated that he had strained his 
back while working for Fort Motor Company lifting heavy drive 
shafts, had developed chronic low back pain, and had had back 
surgery with removal of two discs in January 1980.  In 
contrast, the veteran had stated at the time of a December 
1983 VA examination that he injured his back in service and 
that his symptomatology began with his back and leg hurting 
him and the hurting became chronic.  

Evidence which has been submitted since the 1986 Board 
decision is cumulative.  In essence, the veteran again 
asserts that he has a back disability which began from an 
in-service injury.  His August 1997 VA medical record which 
contains a history of back surgery from a concussion injury 
while in service is an example of this.  That history -- and 
the diagnosis of a history of back surgery from a concussion 
injury while in the service -- is cumulative of his prior 
assertion that a back disability began from an in-service 
injury.  Recitations such as this had been made by the 
veteran previously, and rejected.  Since the health care 
provider who wrote the diagnosis in August 1997 relied only 
on history provided by the veteran, his report is cumulative.  
Reonal v. Brown, 5 Vet. App. 458, 460 (1993). Another example 
of this type of cumulative evidence is the March 1995 bare 
diagnosis -- without explanation, and, this time, without any 
specificity -- that in-service trauma was causative of 
"chronic residual effects of previous trauma to the spine, 
low back pain, lumbar discogenic disease, and traumatic 
arthritis".  Additionally, in November 1984, the veteran had 
stated that he received a shrapnel wound to his back in 
service, so similar statements from the veteran such as his 
November 1998 hearing testimony to this same effect are 
cumulative.

Evidence showing current disability, such as the March 2004 
aid and attendance examination reporting a diagnosis of post-
laminectomy in wheelchair, is cumulative of prior evidence 
showing current disability.  

Since new and material evidence has not been received, the 
claim may not be reopened and remains denied.  
38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. §§ 3.156, 20.1100.

Degenerative arthritis

The RO denied service connection for degenerative arthritis, 
claimed as due to Agent Orange exposure, in April 1996.  The 
veteran did not perfect an appeal of that decision, and it 
became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

New and material evidence has not been received to reopen the 
claim.  Previously, there was no evidence of degenerative 
arthritis in service or manifest to a degree of 10 percent 
within 1 year of service separation, and there was no 
competent medical evidence of a nexus between degenerative 
arthritis and any incident of service, including Agent Orange 
exposure.  Essentially, the veteran contends in April 2001, 
without submitting any competent evidence to that effect, 
that he has degenerative arthritis due to in-service Agent 
Orange exposure.  Such contention is cumulative of evidence 
previously considered.  As new and material evidence has not 
been received, the claim is not reopened and remains denied.  

Stomach disability

The Board denied service connection for stomach disability in 
June 1986.  That decision is final.  38 U.S.C.A. § 7104; 
38 C.F.R. § 20.1100.

New and material evidence has not been received to reopen the 
claim.  Previously, the veteran had claimed that he developed 
a stomach disorder as a result of having to drink unclean 
water and eat off of the land in Vietnam.  In-service 
treatment for stomach cramps was shown, and his service 
separation examination was normal.  A hiatal hernia with an 
irritable duodenal bulb was shown in 1978.  The evidence did 
not show a relationship between an in-service disease or 
injury and the post-service stomach disability.

No competent evidence submitted since the Board's June 1986 
decision shows a relationship between an in-service disease 
or injury and any post-service stomach disability.  Moreover, 
and the veteran's June 2001 assertion that he drank black 
water laced with Agent Orange in service is cumulative of his 
previous statements.  No competent medical evidence of a 
nexus between post-service stomach disability and any 
incident of service has been submitted. As new and material 
evidence has not been received, the claim is not reopened and 
remains denied.  

Special monthly compensation

Service connection is in effect for one disability, post-
traumatic stress disorder (PTSD), rated 100 percent disabling 
since 1983.  It is essentially contended that the veteran is 
entitled to special monthly compensation because he is so 
disabled that he is "housebound."  

The special monthly compensation provided by 38 U.S.C.A. 
§ 1114(s) is payable where the veteran has a single service-
connected disability rated as 100 percent and either has 
additional service-connected disability or disabilities 
independently ratable at 60 percent, separate and distinct 
from the 100 percent service-connected disability and 
involving different anatomical segments or bodily systems, or 
is permanently housebound by reason of service-connected 
disability or disabilities. 38 C.F.R. § 3.350(i).  In this 
case, the veteran does not have additional service-connected 
disabilities that might be ratable at 60 percent, and it is 
neither contended nor shown that he is substantially confined 
to his dwelling due to his service-connected PTSD alone.  
Therefore, the Board concludes that the veteran does not meet 
the criteria for special monthly compensation at the 
"housebound" rate.   

A veteran will be considered in need of regular aid and 
attendance if he or she: (1) Is blind or so nearly blind as 
to have corrected visual acuity of 5/200 or less, in both 
eyes, or concentric contraction of the visual field to 5 
degrees or less; or (2) Is a patient in a nursing home 
because of mental or physical incapacity; or (3) Establishes 
a factual need for aid and attendance.  38 C.F.R. 
§ 3.350(c)(3).  Clearly, the veteran's PTSD does not affect 
his vision, nor is he a patient in a nursing home because of 
this disability.  Also, it is neither alleged nor shown that 
the veteran's PTSD renders him in need of aid and attendance.  
Although there is some medical evidence of record that tends 
to show that the veteran is in need of aid and attendance, 
this evidence refers to disabilities for which service 
connection is not in effect.  For example, the March 2004 aid 
and attendance examination shows that he is in a wheelchair 
and is unable to lift and dress himself without help, but 
these limitations are not due to his PTSD.  The Board 
concludes that the veteran's sole service-connected 
disability, PTSD, does not render him in need of aid and 
attendance or housebound.  Accordingly, the benefits sought 
are denied.



Clothing allowance

It is contended that a clothing allowance is warranted 
because the veteran's clothes have become worn or torn as a 
result of his use of a wheel chair and lotions or ointments 
for the claimed service-incurred chloracne.  He also states, 
in September 2002, that he is in a wheelchair due to 
peripheral neuropathy, chloracne, and degenerative arthritis 
of the spine caused by Agent Orange exposure. A veteran is 
entitled to a clothing allowance if he: (1) because of a 
service-connected disability, wears or uses a prosthetic or 
orthopedic appliance (including a wheelchair) that tends to 
wear out or tear his clothing; or (2) uses medication that a 
physician has prescribed for a skin condition due to a 
service-connected disability that causes irreparable damage 
to the veteran's outer garments. See 38 U.S.C.A. § 1162 (West 
2002); 38 C.F.R. § 3.810 (2005).  

In this case, the veteran's sole service-connected disability 
is PTSD.  The veteran's use of a wheelchair is not due to his 
PTSD, nor is his PTSD a skin condition.  In the absence of 
service-connected disability requiring a prosthetic or 
orthopedic appliance that wears or tears the veteran's 
clothes, or a service-connected skin disability requiring 
prescription medication that irreparably damages the 
veteran's outer garments, the criteria for the award of a 
clothing allowance are not met.  

Specially adapted housing or home adaptation grant

A certificate of eligibility for financial assistance in 
acquiring specially adapted housing may be provided if the 
veteran is entitled to compensation for permanent and total 
disability due to: (1) The loss, or loss of use, of both 
lower extremities, such as to preclude locomotion without the 
aid of braces, crutches, canes, or a wheelchair, or (2) 
Blindness in both eyes, having only light perception, plus 
the anatomical loss or loss of use of one lower extremity, or 
(3) The loss or loss of use of one lower extremity together 
with residuals of organic disease or injury which so affect 
the functions of balance or propulsion as to preclude 
locomotion without the aid of braces, crutches, canes, or a 
wheelchair, or (4) The loss or loss of use of one lower 
extremity together with the loss or loss of use of one upper 
extremity which so affect the functions of balance or 
propulsion as to preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair. 38 U.S.C.A. § 
2101(a)(1)(2)(3) (West 2002); 38 C.F.R. § 
3.809(b)(1)(2)(3)(4) (2005).

A certificate of eligibility for financial assistance in 
acquiring necessary special home adaptations may be issued to 
a veteran with requisite service who is entitled to VA 
compensation for a permanent and total service-connected 
disability, if, (a) the veteran is not entitled to a 
certificate of eligibility for assistance in acquiring 
specially adapted housing under 38 C.F.R. § 3.809; nor had 
the veteran previously received assistance in acquiring 
specially adapted housing under 38 U.S.C.A. § 2101(a); and 
(b) the veteran is entitled to compensation for permanent and 
total disability which is due to blindness in both eyes with 
5/200 visual acuity or less, or (2) includes the anatomical 
loss or loss of use of both hands. This assistance will not 
be available to any veteran more than once. 38 U.S.C.A. § 
2101(b); 38 C.F.R. § 3.809a (2005).

In this case, the veteran is service connected for PTSD rated 
as 100 percent disabling.  He does not meet any of the 
criteria listed at 38 U.S.C.A. § 2101 and 38 C.F.R. §§ 3.809, 
3.809a.  As discussed above, he is not entitled to 
compensation for any of the other disabilities that he has 
claimed.  His claim for specially adapted housing or a home 
adaptation grant is based on disabilities for which service 
connection has not been granted.  Consequently, his claim of 
entitlement to a certificate of eligibility for financial 
assistance in acquiring necessary special home adaptations 
must be denied.

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1). VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

This appeal has been in process for a long time.  For the 
most part, the unfavorable RO decisions were already decided 
- and appealed -- by the time the VCAA was enacted.  The 
Court acknowledged in Pelegrini at 120 that where the section 
5103(a) notice was not mandated at the time of the initial RO 
decision, the RO did not err in not providing such notice.  
Rather, the appellant has the right to content-complying 
notice and proper subsequent VA process.  In this case, the 
veteran has received such notice and process. The process 
carried out during the course of the claims and appeals 
provided the claimant with a meaningful opportunity to 
participate effectively in the processing of the claim by VA. 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The timing 
of the notice did not affect the essential fairness of the 
adjudication. Id.

VA has satisfied its duty to notify.  In March 2001, August 
2003 and June 2004 letters from the RO to the claimant, the 
claimant was specifically advised of the type of evidence 
that would establish the claims, what evidence the claimant 
should provide, and what evidence VA would obtain, and the 
claimant was afforded additional time to submit such 
evidence. The claimant was also provided notice that the 
claimant should submit pertinent evidence in the claimant's 
possession. The claimant was advised of how and where to send 
this evidence and how to ensure that it was associated with 
the claim. Moreover, the claimant was given the text of 
38 C.F.R. § 3.159, concerning these respective duties, in a 
June 2000 statement of the case.

Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and opinions. 
The claimant was specifically advised of the type of evidence 
that would establish the claim. The claimant has been 
provided notice of what VA was doing to develop the claim, 
notice of what the claimant could do to help the claim, and 
notice of how the claim was still deficient. 

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim. 38 U.S.C.A. 
§ 5103A. In the instant case, VA has made reasonable efforts 
to develop the record. Service medical records, private 
medical records, VA medical records, hearing testimony, and 
statements have been received. VA examinations have been 
conducted over the years. No further examinations are 
necessary in light of the criteria for providing them in 
38 C.F.R. § 3.159.  The Board finds that VA has done 
everything reasonably possible to assist the claimant. 

The Board notes that the RO has assumed that the veteran met 
the regulatory definition of "service in the Republic of 
Vietnam" during the requisite time period; however, the 
Board has not found verification of such service in the 
record.  Nonetheless, because the claims based on exposure to 
Agent Orange are denied on the basis of lack of competent 
evidence of a current disability listed in 38 C.F.R. 
§ 3.309(e), the Board concludes that obtaining verification 
of the dates of the veteran's service in the Republic of 
Vietnam is not necessary in this case; even if verification 
of service entitling the veteran to a presumption of exposure 
to herbicides were to be obtained, the claims must remain 
denied in the absence of competent evidence of a current 
disability listed in 38 C.F.R. § 3.309(e).

Accordingly, the Board concludes it is permitted to proceed, 
as specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted. There is no indication that 
there is any additional relevant competent evidence to be 
obtained either by the VA or by the claimant, and there is no 
other specific evidence to advise the claimant to obtain. See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary). The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application. Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied. 

As such, the Board finds that the development requirements of 
the VCAA have also been met. VA has done everything 
reasonably possible to assist the claimant. Accordingly, 
appellate review is permitted.

The Board notes that VCAA notice and assistance have not been 
provided with respect to the claim for specially adapted 
housing.  However, that claim is predicated on disabilities 
for which service connection has not been granted.  This 
being the case, notice and assistance are not required.  The 
VCAA does not require notice in a case where a claim cannot 
be substantiated because the very text of the statute states 
that notification is required only of evidence "necessary to 
substantiate the claim."  Logically, if a claim cannot be 
substantiated, then there is no evidence "necessary" to 
such substantiation.  VA OPGCPREC 5-2004 (June 23, 2004).  
The provisions of 38 U.S.C.A. § 5103A, furthermore, indicate 
that it is not necessary to attempt to develop a claim which 
there is no reasonable possibility of substantiating.  That 
circumstance is present here.  No further action is necessary 
with respect to this claim.


ORDER

Entitlement to service connection for peripheral neuropathy, 
claimed as secondary to exposure to Agent Orange, is denied.

Entitlement to service connection for chloracne, claimed as 
secondary to exposure to Agent Orange, is denied.

Entitlement to service connection for seizures is denied.

Entitlement to service connection for head injury with left 
hemiplegia is denied.


Entitlement to service connection for hiatal hernia is 
denied.

Entitlement to service connection for residuals of a left 
hand injury is denied.

Entitlement to service connection for  chronic acquired eye 
disability is denied.

Entitlement to service connection for left inguinal hernia 
disability is denied.

The application to reopen the claim of service connection for 
chronic low back disability is denied.

The application to reopen the claim of service connection for 
degenerative arthritis is denied.

The application to reopen the claim of service connection for 
stomach disability is denied.

Entitlement to a clothing allowance is denied.

Entitlement to special monthly compensation based on the need 
for regular aid and attendance by another person or on being 
housebound is denied.

Entitlement to specially adapted housing or a special home 
adaptation grant is denied.



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


